Title: [Diary entry: 29 November 1787]
From: Washington, George
To: 

Thursday 29th. Thermometer at 38 in the Morning—44 at Noon and 49 at Night. Clear and calm in the fore part of the day, & in the afternoon. Cloudy from 12 Oclock till 3, with appearances of Snow & wind at No. West. In Company with Colo. Humphreys Majr. Washington & Mr. Lear went a hunting, found a fox about 11 Oclock near the Pincushion. Run him hard for near 3 quarters of an hour & then lost him. Mr. Lund Washington who joined us, came & dined with us and returned afterwards. Passed through Muddy hole Plantation. 3 plows were at Work, the other hands were gathering & husking Corn.